Citation Nr: 1633369	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  08-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).  Historically, the Veteran filed a claim for memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands in June 2007, which were subsequently denied in the January 2008 rating decision.  The Veteran thereafter perfected his appeal with regard to the issues of memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands in September 2008. 

In February 2008, the Veteran also filed a claim for service connection for PTSD. This claim was denied in a July 2008 rating decision by the RO.  The Veteran requested reconsideration of this claim in March 2009.  The claim was reconsidered and denied in a December 2009 rating decision.  While the Veteran did not initially perfect an appeal with regard to this issue, it was clear from the evidence of record that the Veteran's complaints of memory loss (also claimed as anxiety and uncontrollable temper) and bad nerves of the hands were considered part of the overall acquired psychiatric disorder upon which his later claim for PTSD was based.  As such, in its July 2012 Remand, the Board found that these issues were for the same disability and consolidated the claim.  Although it previously characterized the issue as a reopened claim, thus requiring a showing of new and material evidence, the Board currently finds that the Veteran's prosecution of his initial July 2008 claim has been continuous, as the later claims for PTSD were merely requests for reconsideration of a claim which was already perfected under appeal.  There is no indication in the record that a decision was ever finalized with regard to the Veteran's overarching claim for service connection for an acquired psychiatric disorder and, as such, the requirements for a showing of new and material evidence for a reopened claim do not apply.  Therefore, the caption on the title page has been amended to reflect this finding.

In March 2009 a Decision Review Officer (DRO) hearing was held at the RO.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to service connection for breathing problems and a lung condition, to include asthma, was previously before it in July 2012, at which time it was remanded for additional development. During that time, the RO granted service connection for asthma, effective July 2007, the date of claim.  Therefore, the Board finds that this claim has been resolved in full and, as jurisdiction over this claim is no longer warranted, it shall not be further discussed.

The Board also notes that the issue of entitlement to service connection for sleep apnea was previously raised by the Board and remanded for the issuance of an SOC in July 2012.  To the extent that the Veteran perfected the appeal with regard to this issue and it was readjudicated with a continued denial, the claim was to be returned to the jurisdiction of the Board.  The record reflects that a SOC was provided for this issue in March 2014.  However, it does not appear that the Veteran ever perfected this claim within the permissible time period.  Therefore, this issue is not currently before the Board and shall not be further discussed.

In March 2016, the Board most recently remanded the Veteran's acquired psychiatric disorder claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded the Veteran's acquired psychiatric disorder claim in March 2016 in order to provide the Veteran with a VA examination in order to determine the etiology of his acquired psychiatric disorder.  The Veteran was thereafter scheduled for a VA examination in March 2016.  A review of his claims folder indicates that he failed to report for the scheduled examination.  However, there is no indication in the claims folder that he was specifically notified of the examination.  

(The Board is aware of the examination inquiry.  However, the document does not establish if there was contact by letter or telephone.  The document does not establish, if by telephone,  if the veteran was reached.)

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's acquired psychiatric disorder claim falls within the parameters of an original compensation claim and failure to report for an examination "shall be rated based on the evidence of record."  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the record does not indicate that the Veteran received notice of the scheduled VA examination.  In this regard, a review of a development letter sent to him by the Appeals Management Center (AMC) in March 2016 (dated prior to the scheduled VA examination) does not mention being scheduled for a VA examination.  Furthermore, in the April 2016 supplemental statement of the case (SSOC) which continued the denial of the acquired psychiatric disorder claim, while the AMC mentioned the Veteran's failure to report for scheduled VA examination, the AMC did not identify any letters sent to the Veteran informing him of the examination.  Moreover, in the Veteran's Informal Hearing Presentation (IHP) dated July 2016, the Veteran's representative acknowledged the Veteran's failure to the report for the VA examination but also reported that the Veteran stated that he did not receive any form of notification for the examination and indeed, the claims folder does not document any such notification.  Consequently, as it appears the Veteran was not adequately notified of the scheduled VA examination in March 2016, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the etiology of his acquired psychiatric disorder.

On remand, the AOJ should also ensure that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled with an appropriate examination to determine the diagnosis and etiology of the Veteran's claimed acquired psychiatric disorder, to include complaints of memory loss, hand shaking, and PTSD.  The claims folder should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should identify and discuss all diagnosed psychiatric disabilities, to include the prior diagnoses shown in the medical evidence of record. The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had or has an acquired psychiatric disorder that was caused by, or is the result of, the Veteran's service, to include established relationship to any alleged stressors.

The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner must consider the Veteran's account of his allegations of exposure to traumatic stress while serving in United Arab Emirates and Qatar.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

2. If a letter is sent, the letter informing the Veteran of the examination should be placed in the record.

If there is notification by telephone, it must be established that the Veteran was contacted.  The date and time of the contact is to be noted in the report.  If the veteran is not contacted personally, a letter must be sent.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




